Case 1:19-cv-10467-TLL-PTM ECF No. 34 filed 06/11/19    PageID.383   Page 1 of 2




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- NORTHERN DIVISION

HEATHER KIRBY,

       Plaintiff,
                                           Case No. 1:19-CV-10467-TLL-PTM
-vs-                                       Hon. Thomas L. Ludington
                                           Magistrate Judge: Patricia T. Morris

TRANS UNION, L.L.C., et. al.,

       Defendants.



        STIPULATED ORDER FOR WITHDRAWAL OF CERTAIN
       AFFIRMATIVE DEFENSES RAISED BY CBM SERVICES, INC.

       Now come Plaintiff and Defendant CBM Services, Inc., (“CBM”), and

following discussion now stipulate to the withdrawal of CMB’s Affirmative

Defenses # 4, 6-9, 11, and 14.

       Affirmative Defenses # 1-3, 5, 10, 12, and 13 raised by CBM in its Answer

(R. 27) shall remain intact.

       SO ORDERED.

Date: June 11, 2019                        S/ patricia t. morris
                                           Patricia T. Morris
                                           United States Magistrate Judge
Case 1:19-cv-10467-TLL-PTM ECF No. 34 filed 06/11/19   PageID.384   Page 2 of 2




Stipulated to by:


s/ Sylvia S. Bolos (by consent)
Sylvia S. Bolos P78715
Ian B. Lyngklip P47173
Lyngklip & Associates,
Consumer Law Center, PLC
Attorney for Heather Kirby
24500 Northwestern Highway, Ste. 206
Southfield, MI 48075
PH: (248) 208-8864
SylviaB@MichiganConsumerLaw.Com


s/ David B. Shaver
Jeffrey C. Turner (OH #0063154)
David B. Shaver (OH #0085101)
Surdyk, Dowd & Turner Co., LPA
Attorney for CBM Services, Inc.
8163 Old Yankee Street, Suite C
Dayton, Ohio 45458
PH: (937) 222-2333
jturner@sdtlawyers.com
dshaver@sdtlawyers.com
